Title: To Benjamin Franklin from William Shervington, 20 June 1753
From: Shervington, William
To: Franklin, Benjamin


Sir,
Antigua, June 20, 1753
Mr. Benjamin Mecom having received half a dozen circulatory letters from you relating to Mercury’s transit over the sun the 6 of last May, he put them into my hands. One would have sufficed for our island, as we are not overburthen’d with men, who have a taste that way. Hereunder I send you the result of my observation thereof.
   
   *Dr. Charles Rose, who was in Antigua at this time, says, that these observations were taken by Capt. Richard Tyrrel, of the said island, and who is possessed of a valuable collection of astronomical instruments, made by Mr. Bird in the Strand, London, and that Mr. Shervington only was present.


Sunday, May 6, at 6h 7′ 51″, I observed the western limb of Mercury to touch the western limb of the sun; and, at 6h 10 ′37″, he touch’d the same with his eastern limb, and totally disappear’d. Lat. of the place 17° 0′ N. Lon. by estimation 61° 45′ W. from London.
This was taken by a Graham’s watch, and corrected by two altitudes taken by a most exquisite quadrant; viz.
At 6h 58′ 7″, I observed the distance of the sun’s upper limb from the zenith = 72° 21′ 30″. And at 9h 31′ 5″, I observed the same = 36° 17′ 0″.
    
  By the common process (which you may have, if necessary) I found the watch was 0° 4′ 4″ 28‴ too fast;
   
   †Mr. Shervington has taken the mean of these two altitudes from the error of his watch; and there can be no doubt that his observation is a good one, which, compared with that made in Surry-street by Mr. Short, p. 199, l. i. &c. fixes the longitude of the place of his observation in Antigua 4h 5′ 30″, or 61° 22′ 30″, west of St. Paul’s, London.


 therefore,



h
′
″
  ‴


From — — —
6
10
37



Take — — —
0
  4
  4
  28


True apparent time of Mercury’s exit here,
6
6
32
32


Pray impart your observation to Your Well-wisher,
William Shervington
